Almand, Justice.
It not appearing that there was any service, acknowledgment of service, or waiver of service of the bill of exceptions after its certification by the trial judge, as required by Code § 6-911, but only that service was acknowledged of a copy of the bill of exceptions and of a notice that it would be presented to the judge on a named future date, in conformity with the act of 1946 (Ga. L. 1946, pp. 726-735; Code, Ann. Supp., § 6-908.1), requiring notice of intention to present to the judge for approval a bill of exceptions, this court is without jurisdiction of the writ of error, and it must be dismissed. Mauldin v. Mauldin, 203 Ga. 123 (45 S. E. 2d 818); Henry v. Gillis, 204 Ga. 397 (50 S. E. 2d 73).

Writ of enor dismissed.


All the Justices concur, except Duckworth, C. J., not participating.